Exceptions overruled. In this action of tort the plaintiff contends that, while a customer in the defendant’s store, she was caused to fall and was injured by the presence on the floor of a substance which the defendant negligently failed to remove. The judge directed a verdict for the defendant, and the plaintiff excepted. There was no error. Detailed factual statements in cases of this sort do not benefit our jurisprudence. We think that the plaintiff did not show that she fell because of stepping on a substance which the defendant negligently failed to remove. Newell v. Wm. Filene’s Sons Co. 296 Mass. 489. Foley v. Hotel Touraine Co. 326 Mass. 742. Kelleher v. Dini’s, Inc. 331 Mass. 217.